Exhibit 10.7

A FIFTH THIRD BANCORP BANK

 

Revolving Note OFFICER NO. 04164    NOTE No. ______________    $650,000.00   
December 18, 2008       (Effective Date)   

Promise to Pay. On or before December 15, 2009 (the “Maturity Date”), the
undersigned, DENTAL CARE PLUS, INC., an Ohio corporation, located at 100 Crowne
Point Place, Cincinnati, Ohio 45241 (“Borrower”) for value received, hereby
promises to pay to the order of FIFTH THIRD BANK, an Ohio banking corporation,
located at 38 Fountain Square Plaza, Cincinnati, Ohio 45263 (together with its
successors and assigns, the “Lender”) the sum of Six Hundred Fifty Thousand and
00/100 Dollars ($650,000.00), (the “Borrowing”), plus interest as provided
herein, less such amounts as shall have been repaid in accordance with this
Note. The outstanding balance of this Note shall appear on a supplemental bank
record and is not necessarily the face amount of this Note, which record shall
evidence the balance due pursuant to this Note at any time. As used herein,
“Local Time” means the time at the office of Lender specified in this Note.

Principal and interest payments shall be initiated by Lender in accordance with
the terms of this Note from Borrower’s account through BillPayer 2000®. Borrower
hereby authorizes Lender to initiate such payments from Borrower’s account
located at Fifth Third Bank, routing number 042000314 account number 70140826.
Borrower acknowledges and agrees that use of BillPayer 2000® shall be governed
by the BillPayer 2000® Terms and Conditions, a copy of which Borrower
acknowledges receipt. Borrower further acknowledges and agrees to maintain
payments hereunder through BillPayer 2000® throughout the term of this Note.
Each payment hereunder shall be applied first to advanced costs, charges and
fees, then to accrued interest, and then to principal, which will be repaid in
inverse chronological order of maturity.

Lender, in its reasonable discretion, may loan hereunder to Borrower on a
revolving basis such amounts as may from time to time be requested by Borrower,
provided that: (a) the aggregate principal amount borrowed hereunder at any time
shall not exceed the Borrowing, and (b) no Event of Default shall exist or be
caused thereby. The entire principal balance, together with all accrued and
unpaid interest and any other charges, advances and fees, if any, outstanding
hereunder, shall be due and payable in full on the earlier of the Maturity Date
or upon acceleration of this Note.

The principal sum outstanding shall bear interest at a floating rate per annum
equal to 1.75% in excess of the “LIBOR Rate”, being the rate of interest
(rounded upwards, if necessary, to the next 1/8 of 1% (adjusted for reserves if
Lender is required to maintain reserves with respect to relevant advances) being
asked on one month Eurodollar deposits, as reported on page 3750 of the Dow
Jones Telerate news service (or any successor) as determined by Lender on the
relevant date of determination (the “Interest Rate”). The Interest Rate shall be
adjusted automatically on the 1st day of each month, hereafter. Interest shall
be calculated based on a 360-day year and charged for the actual number of days
elapsed, and shall be payable on the 1st day of each month beginning on
January 1, 2009, and on the Maturity Date (provided that if the 1st day of the
month is not a business day, such payment shall be payable on the next business
day).

In addition, notwithstanding anything herein contained to the contrary, if,
prior to or during any period with respect to the LIBOR Rate, any change in any
law, regulation or official directive, or in the interpretation thereof, by any
governmental body charged with the administration thereof, shall make it
unlawful for Lender to find or maintain its funding in Eurodollars of any
portion of the advance subject to the LIBOR Rate or



--------------------------------------------------------------------------------

otherwise to give effect to Lender’s obligations as contemplated hereby:
(i) Lender may, by written notice to Borrower, declare Lender’s obligations in
respect of the LIBOR Rate to be terminated forthwith, and (ii) the LIBOR Rate
with respect to Lender shall forthwith cease to be in effect, and interest shall
from and after such date be calculated at the Lender’s Prime Rate. Borrower
hereby agrees to reimburse and indemnify Lender from all increased costs or fees
incurred by Lender subsequent to the date hereof relating to the offering of
rates of interest based upon the LIBOR Rate. Borrower’s right to utilize LIBOR
Rate Index Pricing as set forth in this Note shall be terminated automatically
if Lender, by telephonic notice, shall notify Borrower that one month are not
readily available in the London Inter-Bank Offered Rate Market, or that, by
reason of circumstances affecting such Market, adequate and reasonable methods
do not exist for ascertaining the rate of interest applicable to such deposits.
In such event, amounts outstanding hereunder shall bear interest at a rate equal
to Lender’s Prime Rate or such other rate of interest as may be agreed to
between Lender and Borrower.

Notwithstanding any provision to the contrary in this Note, in no event shall
the interest rate charged on the Borrowing exceed the maximum rate of interest
permitted under applicable state and/or federal usury law. Any payment of
interest that would be deemed unlawful under applicable law for any reason shall
be deemed received on account of, and will automatically be applied to reduce,
the principal sum outstanding and any other sums (other than interest) due and
payable to Lender under this Note, and the provisions hereof shall be deemed
amended to provide for the highest rate of interest permitted under applicable
law.

Security Agreement. To secure repayment of this Note and all other Obligations
(as defined below) together with all modifications, extensions and renewals
thereof, Borrower hereby grants Lender a continuing security interest in all
right, title and interest of Borrower in and to the following property, whether
now owned or hereafter acquired (collectively, the “Collateral”): (i) any and
all property in which Lender and/or any affiliate of Fifth Third Bancorp
(including without limitation Fifth Third Securities, Inc.) is at any time
granted a lien for any Obligation including, without limitation, all collateral
specified in any of the documents executed in connection with this Note,
(ii) all property in possession of Lender and/or any affiliate of Fifth Third
Bancorp (including without limitation Fifth Third Securities, Inc.) including,
without limitation, money, securities, instruments, documents, letters of
credit, chattel paper, or other property delivered to Lender in transit, for
safekeeping, or for collection or exchange for other property, (iii) all rights
to payment from, and claims against, Lender, and (iv) any and all additions,
substitutions, dividends, distributions (in the form of cash, property, stock or
other securities) and other rights related or in addition to the foregoing, and
any and all proceeds therefrom (the “Distributions”). Borrower agrees to
immediately deliver to Lender all documents, certificates and instruments
evidencing the Distributions and any additional documentation requested by
Lender to perfect and protect Lender’s security interest therein, and until such
delivery Borrower shall hold the same in trust for Lender. Borrower also grants
Lender a security interest in all of the Collateral as agent for all affiliates
of Fifth Third Bancorp for all Obligations of Borrower to such affiliates. Said
security interest shall not be enforced to the extent prohibited by the Truth in
Lending Act as implemented by Federal Reserve Regulation Z.

Borrower acknowledges and agrees that the principal, interest and other amounts
payable by Borrower are secured by that certain Open-End Mortgage and Security
Agreement of even date herewith executed and delivered by the Borrower to
Lender, covering certain real and personal property located in Hamilton County,
Ohio (as amended from time to time, the “Mortgage”).

Use of Proceeds. Borrower certifies that the proceeds of this loan are to be
used for business purposes.

Fee. Lender may charge, and Borrower agrees to pay on the above Effective Date,
a note processing fee in the amount of $500.00.



--------------------------------------------------------------------------------

Affirmative Covenants. Borrower covenants with, and represents and warrants to,
Lender that, from and after the execution date of the Loan Documents until the
Obligations are paid and satisfied in full:

(1) Financial Statements. Borrower shall maintain a standard and modem system
for accounting and shall furnish to Lender:

(a) Within sixty (60) days after the end of each quarter, a copy of Borrower’s
internally prepared consolidated financial statements for that quarter and for
the year to date in a form reasonably acceptable to Lender, prepared and
certified as complete and correct, subject to changes resulting from year-end
adjustments, by the principal financial officer of Borrower (which acceptance
shall not be unreasonably withheld) and certified as complete and correct,
subject to changes resulting from year-end adjustments, by the principal
financial officer of Borrower;

(b) Within one hundred twenty (120) days after the end of each fiscal year, a
copy of Borrower’s financial statements audited by a firm of independent
certified public accountants acceptable to Lender (which acceptance shall not be
unreasonably withheld) and accompanied by an audit opinion of such accountants
without qualification;

All of the statements referred to in (a) and (b) shall be in conformance with
generally accepted accounting principles and give representatives of Lender
access thereto at all reasonable times, including permission to examine, copy
and make abstracts from any such books and records and such other information
which might be helpful to Lender in evaluating the status of the loans as it may
reasonably request from time to time.

With the statements submitted above, a certificate signed by the principal
financial officer of Borrower, (i) stating he is familiar with all documents
relating to Lender and that no Event of Default specified herein, nor any event
which upon notice or lapse of time, or both would constitute such an Event of
Default, has occurred, or if any such condition or event existed or exists,
specifying it and describing what action Borrower has taken or proposes to take
with respect thereto, and (ii) setting forth, in summary form, figures showing
the financial status of Borrower in respect of the financial restrictions
contained herein.

(2) Depository/Banking Services. Lender shall be the principal depository in
which substantially all of Borrower’s funds are deposited, and the principal
bank of account of Borrower, as long as any Obligations are outstanding, and
Borrower shall grant Lender the first and last opportunity to provide any
corporate banking services required by Borrower and its Affiliates. Borrower
shall also maintain a Lockbox with Lender.

Definitions. Certain capitalized terms have the meanings set forth on any
exhibit hereto, in the Mortgage, if applicable, or any other Loan Document. All
financial terms used herein but not defined on the exhibits, in the Mortgage, if
applicable, or any other Loan Document have the meanings given to them by
generally accepted accounting principles. All other undefined terms have the
meanings given to them in the Uniform Commercial Code as adopted in the state
whose law governs this instrument. The following definitions are used herein:

“Accounts” means all accounts, accounts receivable, health-care insurance
receivables, credit card receivables, contract rights, instruments, documents,
chattel paper, tax refunds from federal, state or local governments and all
obligations in any form including without limitation those arising out of the
sale or lease of goods or the rendition of services by Borrower; all guaranties,
letters of credit and other security and support



--------------------------------------------------------------------------------

obligations for any of the above; all merchandise returned to or reclaimed by
Borrower; and all books and records (including computer programs, tapes and data
processing software) evidencing an interest in or relating to the above; all
winnings in a lottery or other game of chance operated by a governmental unit or
person licensed to operate such game by a governmental unit and all rights to
payment therefrom, and all “Accounts” and “Health-Care-Insurance Receivables” as
the same are now or hereinafter defined in the Uniform Commercial Code.

“Affiliate” means, as to Borrower, (a) any person or entity which, directly or
indirectly, is in control of, is controlled by or is under common control with,
Borrower or (b) any person who is a director, officer or employee (i) of
Borrower or (ii) of any person described in the preceding clause (a).

“Loan Documents” means this Note, the Mortgage, any and all Rate Management
Agreements and each and every document or agreement executed by any party
evidencing, guarantying or securing any of the Obligations; and “Loan Document”
means any one of the Loan Documents.

“Lockbox” means a post office box at the U.S. Post Office, established by
Borrower at the direction of Lender or by Lender on behalf of Borrower at any
time, bearing such address as Lender shall designate. Lender shall have access
to the Lockbox at all times and Borrower shall take all actions and execute all
documents and instruments as Lender deems necessary or desirable to ensure
Lender such access. At no time shall Borrower remove any remittance on account
of an Account from the Lockbox without Lender’s prior written consent.

“Obligation(s)” means all loans, advances, indebtedness and each and every other
obligation or liability of Borrower owed to each of Lender and/or any affiliate
of Fifth Third Bancorp, however created, of every kind and description whether
now existing or hereafter arising and whether direct or indirect, primary or as
guarantor or surety, absolute or contingent, liquidated or unliquidated, matured
or unmatured, participated in whole or in part, created by trust agreement,
lease overdraft, agreement or otherwise, whether or not secured by additional
collateral, whether originated with Lender or owed to others and acquired by
Lender by purchase, assignment or otherwise, and including, without limitation,
all loans, advances, indebtedness and each and every obligation or liability
arising under the Loan Documents, letters of credit now or hereafter issued by
Lender or any affiliate of Fifth Third Bancorp for the benefit of or at the
request of Borrower, any and all Rate Management Obligations, all obligations to
perform or forbear from performing acts, and agreements, instruments and
documents evidencing, guarantying, securing or otherwise executed in connection
with any of the foregoing, together with any amendments, modifications and
restatements thereof, and all expenses and attorneys’ fees incurred by Lender
hereunder or any other document, instrument or agreement related to any of the
foregoing.

“Prime Rate” means the rate of interest per annum announced from time to time by
Lender at its principal office in Cincinnati, Ohio, to be its prime rate,
whether or not such bank shall at times lend to borrowers at lower rates of
interest or if there is not such prime rate, then its base rate or such other
rate as may be substituted by Lender for the prime rate, such rate changing
automatically from time to time effective as of the effective date of each such
announced change; provided that in no event shall the Prime Rate exceed the rate
permitted by law.

“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations of interest rates, exchange
rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master



--------------------------------------------------------------------------------

Agreement between Borrower and Lender or any affiliate of Fifth Third Bancorp,
and any schedules, confirmations and documents and other confirming evidence
between the parties confirming transactions thereunder, all whether now existing
or hereafter arising, and in each case as amended, modified or supplemented from
time to time.

“Rate Management Obligations” means any and all obligations of Borrower to
Lender or any affiliate of Fifth Third Bancorp, whether absolute, contingent or
otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy backs, reversals, terminations or assignments of any Rate Management
Agreement.

Events of Default. Upon the occurrence of any of the following events (each, an
“Event of Default”), Lender may, at its option, without any demand or notice
whatsoever, declare this Note and all Obligations to be fully due and payable in
their aggregate amount, together with accrued interest and all fees, and charges
applicable thereto:

1. Any failure to make any payment when due of principal or accrued interest on
this Note or any other Obligation and such nonpayment remains uncured for a
period of 10 days thereafter.

2. Any representation or warranty of Borrower set forth in this Note or in any
agreement, instrument, document, certificate or financial statement evidencing,
guarantying, securing or otherwise related to, this Note or any other Obligation
shall be materially inaccurate or misleading.

3. Borrower shall fail to observe or perform any other term or condition of this
Note or any other term or condition set forth in any agreement, instrument,
document, certificate or financial statement evidencing, guarantying or
otherwise related to this Note or any other Obligation, or Borrower shall
otherwise default in the observance or performance of any covenant or agreement
set forth in any of the foregoing for a period of 30 days.

4. The death, legal incompetence or dissolution of Borrower or of any endorser
or guarantor of the Obligations, or the merger or consolidation of any of the
foregoing with a third party, or the lease, sale or other conveyance of a
material part of the assets or business of any of the foregoing to a third party
outside the ordinary course of its business, or the lease, purchase or other
acquisition of a material part of the assets or business of a third party by any
of the foregoing.

5. Any failure to submit to Lender current financial information upon request.

6. The creation of any lien (except a lien to Lender) on, the institution of any
garnishment proceedings by attachment, levy or otherwise against, the entry of a
judgment against, or the seizure of, any of the property of Borrower or any
endorser or guarantor hereof including, without limitation, any property
deposited with Lender.

7. In the judgment of Lender, any material adverse change occurs in the existing
or prospective financial condition of Borrower that may affect the ability of
Borrower to repay the Obligations, or the Lender deems itself insecure.



--------------------------------------------------------------------------------

8. A commencement by the Borrower or any endorser or guarantor of the
Obligations of a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect; or the entry of a decree or order
for relief in respect of the Borrower or any endorser or guarantor of the
Obligations in a case under any such law or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or other similar official) of the
Borrower or any endorser or guarantor of the Obligations, or for any substantial
part of the property of Borrower or any endorser or guarantor of the
Obligations, or ordering the wind-up or liquidation of the affairs of Borrower
or any endorser or guarantor of the Obligations; or the filing and pendency for
30 days without dismissal of a petition initiating an involuntary case under any
such bankruptcy, insolvency or similar law; or the making by Borrower or any
endorser or guarantor of the Obligations of any general assignment for the
benefit of creditors; or the failure of the Borrower or any endorser or
guarantor of the Obligations generally to pay its debts as such debts become
due; or the taking of action by the Borrower or any endorser or guarantor of the
Obligations in furtherance of any of the foregoing.

9. Nonpayment by the Borrower of any Rate Management Obligation when due or the
breach by the Borrower of any term, provision or condition contained in any Rate
Management Agreement.

10. Any sale, conveyance or transfer of any rights in the Collateral or the
Property (as defined in the Mortgage) in violation of the terms of any Loan
Document, or any uninsured destruction, loss or damage of or to the Collateral
or the Property in any material respect.

11. An Event of Default occurs as defined in the Mortgage, or in any other
agreement or instrument evidencing or securing any Obligation owed by Borrower
to Lender.

12. The occurrence of an event of default under any Loan Document.

Remedies. In addition to any other remedy permitted by law, Lender may at any
time, without notice, apply the Collateral to this Note or such other
Obligations, whether due or not, and Lender may, at its option, proceed to
enforce and protect its rights by an action at law or in equity or by any other
appropriate proceedings; provided that this Note and the Obligations shall be
accelerated automatically and immediately if the Event of Default is a filing
under the Bankruptcy Code. Notwithstanding any other legal or equitable rights
of Lender, Lender, in the Event of Default, is (a) hereby irrevocably appointed
and constituted attorney-in-fact, with full power of substitution, to exercise
all rights of ownership with respect to the Collateral including, but not
limited to, the right to collect all income or other distributions arising
therefrom and to exercise all voting rights connected with the Collateral; and
(b) is hereby given full power to collect, sell, assign, transfer and deliver
all of said Collateral or any part thereof, or any substitutes therefore, or any
additions thereto, through any private or public sale without either demand or
notice to Borrower, or any advertisement, the same being hereby expressly
waived, at which sale Lender is authorized to purchase said property or any part
thereof, free from any right of redemption on the part of Borrower, which is
hereby expressly waived and released. In case of sale for any cause, after
deducting all costs and expenses of every kind, Lender may apply, as it shall
deem proper, the residue of the proceeds of such sale toward the payment of any
one or more or all of the Obligations of Borrower, whether due or not due, to
Lender; after such application and the return of any surplus, Borrower agrees to
be and remains liable to Lender for any and every deficiency after application
as aforesaid upon this and any other Obligation. Borrower shall pay all costs of
collection incurred by Lender, including its attorney’s fees, if this Note is
referred to an attorney for collection, whether or not payment is obtained
before entry of judgment, which costs and fees are Obligations secured by the
Collateral.

Lender’s rights and remedies hereunder are cumulative, and may be exercised
together, separately, and in any order. No delay on the part of Lender in the
exercise any such right or remedy shall operate as a waiver.



--------------------------------------------------------------------------------

No single or partial exercise by Lender of any right or remedy shall preclude
any other further exercise of it or the exercise of any other right or remedy.
No waiver or indulgence by Lender of any Event of Default shall be effective
unless in writing and signed by Lender, nor shall a waiver on one occasion be
construed as a waiver of any other occurrence in the future.

Late Payments; Default Rate; Fees. If any payment is not paid when due (whether
by acceleration or otherwise) or within 10 days thereafter, undersigned agrees
to pay to Lender a late payment fee as provided for in any loan agreement or 5%
of the payment amount, whichever is greater with a minimum fee of $20.00. After
an Event of Default, Borrower agrees to pay to Lender a fixed charge of $25.00,
or Borrower agrees that Lender may, without notice, increase the Interest Rate
by 6% (the “Default Rate”), whichever is greater. Lender may impose a
non-sufficient funds fee for any check that is presented for payment that is
returned for any reason. In addition, Lender may charge loan documentation fees
as may be reasonably determined by the Lender.

Prepayment. Borrower may prepay all or part of this Note, which prepaid amounts
shall be applied to the amounts due in reverse order of their due dates.

Entire Agreement. Borrower agrees that there are no conditions or understandings
which are not expressed in this Note and the documents referred to herein.

Severability. The declaration of invalidity of any provision of this Note shall
not affect any part of the remainder of the provisions.

Assignment. Borrower agrees not to assign any of Borrower’s rights, remedies or
obligations described in this Note without the prior written consent of Lender,
which consent may be withheld in Lender’s sole discretion. Borrower agrees that
Lender may assign some or all of its rights and remedies described in this Note
without notice to, or prior consent from, the Borrower.

Modification; Waiver of Lender. The modification or waiver of any of Borrower’s
obligations or Lender’s rights under this Note must be contained in a writing
signed by Lender. Lender may perform Borrower’s obligations, or delay or fail to
exercise any of its rights or remedies, without causing a waiver of those
obligations or rights. A waiver on one occasion shall not constitute a waiver on
another occasion. Borrower’s obligations under this Note shall not be affected
if Lender amends, compromises, exchanges, fails to exercise, impairs or releases
(i) any of the obligations belonging to any co-borrower, endorser or guarantor,
(ii) any of its rights against any co-borrowers, guarantor or endorser, or
(iii) the Collateral or any other property securing the Obligations.

Waiver of Borrower. Demand, presentment, protest and notice of dishonor, notice
of protest and notice of default are hereby waived by Borrower, and any endorser
or guarantor hereof. Each of Borrower, including but not limited to all
co-makers and accommodation makers of this Note, hereby waives all suretyship
defenses including but not limited to all defenses based upon impairment of
Collateral and all suretyship defenses described in Section 3-605 of the Uniform
Commercial Code (the “UCC”). Such waiver is entered to the full extent permitted
by Section 3-605(i) of the UCC.

Governing Law; Consent to Jurisdiction. This Note is delivered in, is intended
to be performed in, will be construed and enforceable in accordance with and
governed by the internal laws of, the State of Ohio, without regard to
principles of conflicts of law. Borrower agrees that the state and federal
courts in the County where the Lender is located shall have exclusive
jurisdiction over all matters arising out of this Note, and that service of
process in any such proceeding shall be effective if mailed to Borrower at the
address set forth herein.



--------------------------------------------------------------------------------

JURY WAIVER. BORROWER, AND ANY ENDORSER OR GUARANTOR HEREOF, WAIVE THE RIGHT TO
A TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Warrant of Attorney. Borrower authorizes any attorney of record to appear for it
in any court of record in the State of Ohio, after maturity of this Note,
whether by its terms or upon default, acceleration or otherwise, to waive the
issuance and service of process, and release all errors, and to confess judgment
against it in favor of Lender for the principal sum due herein together with
interest, charges, court costs and attorneys’ fees,. Stay of execution and all
exemptions are hereby waived. If this Note or any Obligation is referred to an
attorney for collection, and the payment is obtained without the entry of a
judgment, the obligors shall pay to the holder of such obligations its
attorneys’ fees. BORROWER AGREES THAT AN ATTORNEY WHO IS COUNSEL TO LENDER OR
ANY OTHER HOLDER OF SUCH OBLIGATION MAY ALSO ACT AS ATTORNEY OF RECORD FOR
BORROWER WHEN TAKING THE ACTIONS DESCRIBED ABOVE IN THIS PARAGRAPH. BORROWER
AGREES THAT ANY ATTORNEY TAKING SUCH ACTIONS MAY BE PAID FOR THOSE SERVICES BY
LENDER OR HOLDER OF SUCH OBLIGATION. BORROWER WAIVES ANY CONFLICT OF INTEREST
THAT MAY BE CREATED BECAUSE THE ATTORNEY REPRESENTING SUCH ATTORNEY IS BEING
PAID BY LENDER OR THE HOLDER OF SUCH OBLIGATION.

(Balance of Page Intentionally Omitted)



--------------------------------------------------------------------------------

WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

DENTAL CARE PLUS, INC. By:   /s/ Anthony A. Cook Title:   President and Chief
Executive Officer



--------------------------------------------------------------------------------

OPEN-END MORTGAGE AND SECURITY AGREEMENT

(Maximum Amount Unpaid Principal Indebtedness $650,000)

THIS OPEN-END MORTGAGE AND SECURITY AGREEMENT (the “Mortgage”) made as of the
18th day of December, 2008, by DENTAL CARE PLUS, INC., an Ohio corporation,
located at 4500 Lake Forest Drive, Suite 512, Cincinnati, Ohio 45202 (the
“Mortgagor”), in favor of FIFTH THIRD BANK, an Ohio banking corporation located
at 38 Fountain Square Plaza, Cincinnati, Ohio, 45263, for itself and as agent
for any affiliate of Fifth Third Bancorp (the “Mortgagee”).

WITNESSETH:

WHEREAS, Mortgagor is indebted to Mortgagee in the aggregate principal amount of
Six Hundred and Fifty Thousand Dollars ($650,000) pursuant to the Revolving Note
executed by Mortgagor and made payable to the order of Mortgagee, in the
principal amount of Six Hundred and Fifty Thousand Dollars ($650,000) (the
“Note”), and all agreements, instruments and documents executed or delivered in
connection with the foregoing or otherwise related thereto (together with any
amendments, modifications, or restatements thereof, the “Loan Documents”); and

WHEREAS, Mortgagor desires to grant herein a first priority mortgage to
Mortgagee encumbering the real estate described below.

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, and to secure (i) the payment of the Indebtedness and
Impositions (as defined below) and the interest thereon, (ii) the payment of any
advances or expenses of any kind incurred by Mortgagee pursuant to the
provisions of or on account of the Loan Documents or this Mortgage, (iii) the
repayment of future advances disbursed by Mortgagee to Mortgagor in excess of
the principal of the Indebtedness, and (iv) the performance of the obligations
of the Mortgagor under the Loan Documents the parties hereby agree as follows:

GRANTING PROVISIONS

The Mortgagor does hereby grant, bargain, sell, release, convey, assign,
transfer, grant a security interest in and mortgage to Mortgagee, its successors
and assigns forever, (a) the real estate located in Hamilton County, Ohio, more
particularly described in Exhibit A attached hereto (hereinafter the “Site”),
and (b) all of the estate, title and interest of Mortgagor, in law or equity,
of, in and to such real estate and the buildings and improvements now existing,
being constructed, or hereafter constructed or placed thereon, all of the
rights, privileges, licenses, easements and appurtenances belonging to such real
estate (including all heretofore or hereafter vacated streets or alleys which
are about such real estate), and all fixtures of every kind whatsoever located
in or on, or attached to, and used or intended to be used in connection with or
with the operation of such real estate, buildings, structures or other
improvements thereon or in connection with any construction now or to be
conducted or which may be conducted thereon, together with all building
materials and equipment now or hereafter delivered to such real estate and
intended to be installed therein; and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to any of the foregoing,
and the proceeds of any of the foregoing (all of the foregoing, including the
Site, being hereinafter collectively called the “Property”).

The Mortgagor further hereby grants, conveys, and assigns to Mortgagee, its
successors and assigns all rents, issues and profits of any of the foregoing and
all proceeds of the conversion (whether voluntary or involuntary) of any of the
same into cash or liquidated claims, including, without limitation, proceeds of
insurance and condemnation awards.



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Property hereby conveyed, granted and assigned, unto
Mortgagee, and its successors and assigns forever, for the uses and purposes
herein set forth.

REPRESENTATIONS AND WARRANTIES

In General. Mortgagor represents and warrants that it is the sole lawful owner
in fee simple of the Property, that its title in and to the Property is free,
clear and unencumbered except for those covenants and restrictions of record
approved by Mortgagee in a signed writing and attached hereto as Exhibit B
hereto and except for real estate taxes and assessments not yet due and payable;
that it has good legal right, authority, and full power to sell and convey the
same and to execute this Mortgage; that Mortgagor will make any further
assurances of title that Mortgagee may require; that Mortgagor will warrant and
defend the Property against all claims and demands whatsoever, and that
Mortgagor will keep and observe all of the terms of this Mortgage on Mortgagor’s
part to be performed.

No Proceedings. Mortgagor represents, covenants and warrants that there are no
suits or proceedings pending, or, to the knowledge of Mortgagor, threatened
against or affecting Mortgagor that, if adversely determined, would have an
adverse effect on the Property or financial condition or business of Mortgagor.

COVENANTS

Mortgagor hereby covenants and agrees with Mortgagee as follows:

Indebtedness. Mortgagor will promptly pay and perform, or promptly cause to be
paid and per formed, when due, the following obligations (hereinafter
collectively called the “Indebtedness”):

each and every term, provision, condition, obligation, covenant, and agreement
of Mortgagor set forth in this Mortgage, the Loan Documents, and in any
amendments, modifications or restatements to any of the foregoing;

all future advances disbursed by Mortgagee to Mortgagor under Section 6.12
(Future Advances) of this Mortgage; and

all loans, advances, indebtedness and each and every other obligation or
liability of Mortgagor owed to Mortgagee or any affiliate of Fifth Third
Bancorp, however created, of every kind and description, whether now existing or
hereafter arising and whether direct or indirect, primary or as guarantor or
surety, absolute or contingent, due or to become due, liquidated or
unliquidated, matured or unmatured, participated in whole or in part, created by
trust agreement, lease, overdraft, agreement, or otherwise, whether or not
secured by additional collateral, whether originated with Mortgagee or owed to
others and acquired by Mortgagee by purchase, assignment or otherwise, and
including, without limitation, all loans, advances, indebtedness and every
obligation arising under the Loan Documents, all obligations to perform or
forbear from performing acts, any and all Rate Management Obligations (as
defined in the Loan Documents), all amounts represented by letters of credit now
or hereafter issued by Mortgagee or any affiliate of Fifth Third Bancorp for the
benefit of or at the request of Mortgagor all agreements, instruments and
documents evidencing, guarantying, securing or otherwise executed in connection
with any of the foregoing, together with any amendments, modifications, and
restatements thereof, and all expenses and attorneys’ fees incurred or other
sums disbursed by Mortgagee or any affiliate of Fifth Third Bancorp under this
Mortgage or any other document, instrument or agreement related to any of the
foregoing.

Impositions.

Mortgagor will pay, or cause to be paid, when due all of the following
(hereinafter collectively called the “Impositions”): all real estate taxes,
personal property taxes, assessments, water and sewer rates and charges, and all
other governmental levies and charges, of every kind and nature whatsoever,
general and special, ordinary and extraordinary, which are assessed, levied,
confirmed, imposed or become a lien upon or against the Property or any portion
thereof, and all taxes, assessments and charges upon the rents, issues, income
or profits of the Property, or which become payable with respect thereto or with
respect to the occupancy, use or possession of the Property, whether such taxes,
assessments or charges are levied directly or indirectly. Mortgagor shall
deliver proof of payment of all such Impositions to Mortgagee upon the request
of Mortgagee. Notwithstanding any provision to the contrary in this Paragraph
3.2(a), any tax or special assessment which is a lien on the Property may be
paid in installments, provided that each installment is paid on or prior to the
date when the same is due without the imposition of any penalty.

At the sole election of Mortgagee, Mortgagor shall pay to Mortgagee, with each
payment that shall become due and payable pursuant to terms of the Loan
Documents, the appropriate portion of the annual amount estimated by Mortgagee
to be sufficient to pay the real estate taxes and assessments levied against the
Property and the insurance premiums for policies required under Section 3.6
(Insurance) of this Mortgage, and such sums shall be held by Mortgagee without
interest in order to pay such taxes, assessments and insurance premiums 30 days
prior to their due date; provided that if an Event of Default shall occur under
this Mortgage, Mortgagee may elect to apply, to the full extent permitted by
law, any or all of said sums held pursuant to this Paragraph 3.2(b) in such
manner as Mortgagee shall determine in its sole discretion.

Compliance with Laws. Mortgagor will comply with all federal, state and local
laws, regulations and orders to which the Property or the activities conducted
on the Property are subject.



--------------------------------------------------------------------------------

Condition of Property. Mortgagor will maintain the Property in good order and
condition and make all repairs necessary to that end, will suffer no waste to
the Property, and will cause all repairs and maintenance to the Property to be
done in a good and workmanlike manner.

Improvements. Mortgagor will not remove or materially change any improvements
once installed or placed on the Property, or suffer or permit others to do so.

Insurance.

Mortgagor at its sole cost and expense shall provide and keep in force at all
times for the benefit of Mortgagee, in accordance with the Loan Documents with
respect to the Property (with such deductibles as may be satisfactory to
Mortgagee, from time to time, in its reasonable discretion): (i) insurance
against loss of or damage to the Improvements by fire and other hazards covered
by so-called “extended coverage” insurance, with a replacement cost endorsement,
and such other casualties and hazards as Mortgagee shall reasonably require from
time to time; (ii) earthquake insurance; (iii) flood insurance in the maximum
available amount if the Improvements are located in a flood hazard area;
(iv) business interruption insurance; (v) boiler and machinery insurance;
(vi) comprehensive general public liability insurance against claims for bodily
injury, death or property damage in customary and adequate amounts, or, in
Mortgagee’s discretion, in such amounts as may be reasonably satisfactory or
desirable to Mortgagee, from time to time, in its reasonable discretion;
(vii) during the course of any construction or repair of the Property, workers’
compensation insurance for all employees involved in such construction or
repair, and builder’s risk completed value insurance against “all risks of
physical loss,” covering the total value of work performed and equipment,
supplies and materials furnished, and containing the “permission to occupy upon
completion of work or occupancy” endorsement; and (viii) such other insurance on
the Property (including, without limitation, increases in amounts and
modifications of forms of insurance existing on the date hereof), as Mortgagee
may reasonably require from time to time. The policies of insurance required by
this Section 3.6(a) shall be with such companies, in such forms and amounts, and
for such periods, as Mortgagee shall require from time to time, and shall insure
the respective interests of Mortgagor and Mortgagee. Such insurance may be
provided in umbrella policies which insure any and all real or personal property
in which Mortgagor has an interest in addition to the Property, any property
encumbered by any other deed of trust or mortgage given by Mortgagor for the
benefit of Mortgagee, or any personal property in which a security interest in
favor of Mortgagee has been granted under the Loan Documents. The insurance
proceeds from all such policies of insurance (other than the proceeds from the
comprehensive general public liability policy required under clause (vi) above)
shall be payable to Mortgagee pursuant to a noncontributing first mortgagee
endorsement satisfactory in form and substance to Mortgagee. Certificates of the
original policies and renewals thereof covering the risks provided by this
Mortgage to be insured against, and bearing satisfactory evidence of payment of
all premiums thereon, shall be delivered to and held by Mortgagee on demand.
Without limiting the generality of the foregoing, Mortgagor shall deliver to
Mortgagee all insurance policies and certificates that are requested by
Mortgagee. At least thirty (30) days prior to the expiration of each policy
required to be provided by Mortgagor, Mortgagor shall deliver certificates of
renewal policies to Mortgagee with appropriate evidence of payment of premiums
therefor. All insurance policies required by this Mortgage shall (1) include
effective waivers by the insurer of all rights of subrogation against any named
insured and any other loss payee; and (2) provide that any losses shall be
payable to Mortgagee notwithstanding:

any act, failure to act or negligence of or violation of warranties,
declarations or conditions contained in such policy by any named insured or
other loss payee,

the occupation or use of the Improvements or Site for purposes more hazardous
than permitted by the terms thereof,

any foreclosure or other action or proceeding taken by Mortgagee pursuant to any
provisions of this Mortgage, or

any change in title to or ownership of the Property;

(3) provide that no cancellation, reduction in amount or material change in
coverage thereof shall be effective until at least thirty (30) days after
receipt by Mortgagee of written notice thereof; and (4) be satisfactory in all
other respects to Mortgagee. Mortgagor shall not permit any activity to occur or
condition to exist on or with respect to the Property that would wholly or
partially invalidate any of the insurance thereon. Mortgagor shall give prompt
written notice to Mortgagee of any damage to, destruction of or other loss in
respect of the Property, irrespective of whether any such damage, destruction or
loss gives rise to an insurance claim. Mortgagor shall not carry additional
insurance in respect of the Property unless such insurance is endorsed in favor
of Mortgagee as loss payee.

Mortgagor irrevocably makes, constitutes and appoints Mortgagee (and all
officers, employees or agents designated by Mortgagee) as Mortgagor’s true and
lawful attorney-in-fact and agent, with full power of substitution, for the
purpose of making and adjusting claims under such policies of insurance,
endorsing the name of Mortgagor on any check, draft, instrument or other item or
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect to such policies of insurance required
above or to pay any premium in whole or in part relating thereto. Mortgagee,
without waiving or releasing any obligations or default by Mortgagor hereunder,
may (but shall be under no obligation to do so) at any time maintain such action
with respect thereto which Mortgagee deems advisable. All sums disbursed by
Mortgagee in connection therewith, including attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, on demand, by
Mortgagor to Mortgagee and shall be additional Indebtedness secured by this
Mortgage.



--------------------------------------------------------------------------------

All proceeds of the insurance required to be obtained by Mortgagor hereunder,
other than those relating to the comprehensive general public liability
insurance, shall be held in trust for and paid promptly to Mortgagee, and
Mortgagee may deduct from such proceeds any expenses, including, without
limitation, legal fees, incurred by Mortgagee in connection with adjusting and
obtaining such proceeds (the balance remaining after such deduction being
hereinafter referred to as the “Net Insurance Proceeds”). Mortgagee may, at its
option, either: (1) apply the Net Insurance Proceeds in reduction or
satisfaction of all or any part of the Indebtedness, whether then matured or
not, in which event Mortgagor shall be relieved of its obligation to maintain
and restore the Property relating to such proceeds to the extent that Mortgagee
so applies such Net Insurance Proceeds; or (2) release the Net Insurance
Proceeds to Mortgagor in whole or in part upon conditions satisfactory to
Mortgagee. Prior to the occurrence of an Event of Default, Mortgagor shall have
the right to adjust and compromise any such claims, subject to Mortgagee’s prior
consent thereto, which consent shall not be unreasonably withheld; provided that
no such consent shall be required upon the occurrence of an Event of Default
under this Mortgage.

The application of any insurance proceeds toward the payment or performance of
the Indebtedness shall not be deemed a waiver by Mortgagee of its right to
receive payment or performance of the rest of the Indebtedness in accordance
with the provisions of this Mortgage, the Loan Documents, and any amendments,
modifications or restatements to any of the foregoing.

In the event of a foreclosure under this Mortgage, the purchaser of the Property
shall succeed to all of the rights of Mortgagor, including any right to unearned
premiums, in and to all policies of insurance which Mortgagor is required to
maintain under this Section 3.6 and to all proceeds of such insurance.

Without limiting Mortgagee’s rights under Section 3 .9 of this Mortgage, if
Mortgagor shall fail to keep the Property insured in accordance with this
Mortgage and the other Loan Documents, Mortgagee may, but shall not be obligated
to, do so. Mortgagor shall reimburse Mortgagee on demand for amounts incurred or
expended therefor, with interest thereon pursuant to Section 3.9 hereof, and all
such amounts incurred or expended, and all such interest thereon, shall be
additional Indebtedness of Mortgagor secured hereby.

Sale, Transfer or Encumbrance.

Mortgagor will not further mortgage, sell or convey, or grant a deed of trust,
pledge, or grant a security interest in any of the Property, or contract to do
any of the foregoing, or execute a land contract or installment sales contract,
enter into a lease (whether with or without option to purchase) or otherwise
dispose of, further encumber or suffer the encumbrance of any of the Property,
whether by operation of law or otherwise.

Mortgagor shall pay and discharge promptly, at Mortgagor’s cost and expense, all
liens, encumbrances, and charges upon any part of the Property or any interest
therein. If Mortgagor shall fail to discharge any such lien, encumbrance, or
charge, then, in addition to any other right or remedy of Mortgagee, Mortgagee
may, but shall not be obligated to, discharge the same, either by paying the
amount claimed to be due, or by procuring the discharge of such lien by
depositing in court a bond or the amount claimed or otherwise giving security
for such claim, or in such manner as is or may be prescribed by law.

Mortgagor will not institute or cause to be instituted any proceedings that
could change the permitted use of the Property from the use presently zoned, and
shall not grant any easements or licenses with respect to the Property.

If a portion of the Property, or any beneficial interest therein, is sold,
conveyed, transferred, encumbered, or full possessory rights therein
transferred, whether voluntarily, involuntarily, or by operation of law, then
the Mortgagee may declare all sums secured by this Mortgage to be immediately
due and payable, whether or not the Mortgagee has consented or waived its rights
in connection with any previous transaction of the same or a different nature.

Eminent Domain.

Mortgagor shall give immediate notice to Mortgagee upon Mortgagor’s obtaining
knowledge of (i) any interest on the part of any person possessing or who has
expressed the intention to possess the power of eminent domain to purchase or
otherwise acquire the Property or (ii) the commencement of any action or
proceeding to take the Property by exercise of the right of condemnation or
eminent domain or of any action or proceeding to close or to alter the grade of
any street on or adjoining the Premises. At its option Mortgagee may participate
in any such actions or proceedings in the name of Mortgagee or, whenever
necessary, in the name of Mortgagor, and Mortgagor shall deliver to Mortgagee
such instruments as Mortgagee shall request to permit such participation.
Mortgagor shall not settle any such action or proceeding, whether by voluntary
sale, stipulation or otherwise, or agree to accept any award or payment without
the prior written consent of Mortgagee, which consent shall not be unreasonably
withheld. The total of all amounts awarded or allowed with respect to all right,
title and interest in and to the Property or the portion or portions thereof
taken or affected by such condemnation or eminent domain proceeding and any
interest thereon (herein collectively called the “Award”) is hereby assigned to,
and shall be paid upon receipt thereof, to Mortgagee and the amount received
shall be retained and applied as provided in Paragraph 3.8(b) below.

Upon Mortgagee’s receipt of any Award, Mortgagee may, at its option, either:
(i) retain and apply the Award toward the Indebtedness; or (ii) subject to such
escrow provisions as Mortgagee may require, pay the Award over in whole or part
to



--------------------------------------------------------------------------------

pay or reimburse Mortgagor for the cost of restoring or reconstructing the
Property remaining after such taking (the “Remaining Property”). If Mortgagee
elects to pay the Award, or any part thereof, over to Mortgagor upon the
completion of the restoration or reconstruction of the Remaining Property, any
portion of the Award not used for the restoration or reconstruction of the
Remaining Property shall, at the option of Mortgagee, be applied in reduction of
the Indebtedness; provided, however, that to the extent that such portion of the
Award shall exceed the amount required to satisfy in full the Indebtedness,
Mortgagee shall pay the amount of such excess to Mortgagor or otherwise as
required by law. In no event shall Mortgagee be required to release this
Mortgage until the Indebtedness is fully paid and performed, nor shall Mortgagee
be required to release from the lien of this Mortgage any portion of the
Property so taken until Mortgagee receives the Award for the portion so taken.

The application of the Award toward payment or performance of any of the
Indebtedness shall not be deemed a waiver by Mortgagee of its right to receive
payment or performance of the balance of the Indebtedness in accordance with the
provisions of this Mortgage, the Loan Documents, and in any amendments,
modifications or restatements to any of the foregoing. Mortgagee shall have the
right, but shall be under no obligation, to question or appeal the amount of the
Award, and Mortgagee may accept same without prejudice to the rights that
Mortgagee may have to question or appeal such amount. In any such condemnation
or eminent domain action or proceeding Mortgagee may be represented by attorneys
selected by Mortgagee, and all sums paid by Mortgagee in connection with such
action or proceeding, including, without limitation, attorneys’ fees, court
costs, expenses and other charges relating thereto shall, on demand, be
immediately due and payable from Mortgagor to Mortgagee and the same shall be
added to the Indebtedness and shall be secured by this Mortgage.

Notwithstanding any taking by condemnation or eminent domain, closing of, or
alteration of the grade of, any street or other injury to or decrease in value
of the Property by any public or quasi-public authority or corporation, the
Indebtedness shall continue to bear interest until the Award shall have been
actually received by Mortgagee, and any reduction in the Indebtedness resulting
from the application by Mortgagee of the Award shall be deemed to take effect
only on the date of such receipt thereof by Mortgagee.

Rights of Mortgagee. If Mortgagor fails to pay when due any Impositions when so
required by this Mortgage, or if an Event of Default occurs under this Mortgage,
Mortgagee at its option may pay such Impositions. If Mortgagor fails to perform
any of its obligations under this Mortgage with respect to the Property,
Mortgagee at its option may (but shall not be obligated to) perform any such
obligations of Mortgagor. Mortgagee may enter upon the Property for the purpose
of performing any such act, or to inspect the Property. All Impositions paid by
Mortgagee and all monies expended by Mortgagee in performing any such
obligations of Mortgagor (including legal expenses and disbursements), shall
bear interest at a floating rate per annum equal to six percent (6%) in excess
of the Prime Rate of Fifth Third Bank then in effect, and such interest shall be
paid by Mortgagor upon demand by Mortgagee and shall be additional Indebtedness
secured by this Mortgage.

Conflict Among Agreements. In the event of any conflict between the provisions
of this Mortgage and the provisions of the Loan Documents, the provisions of the
Loan Documents shall prevail.

Notifications. Mortgagor shall notify Mortgagee promptly of the occurrence of
any of the following:

a fire or other casualty causing damage to the Property in excess of $20,000;

receipt of notice of condemnation of the Property or any part thereof;

receipt of notice from any governmental authority relating to the structure, use
or occupancy of the Property;

receipt of any notice of alleged default from the holder of any lien or security
interest in the Property;

the commencement of any litigation affecting the Property; or

any change in the occupancy of the Property.



--------------------------------------------------------------------------------

EVENTS OF DEFAULT

Any of the following events shall be an Event of Default:

Cross-Default. An Event of Default occurs under the Loan Documents, or in any
amendments, modifications or restatements to any of the foregoing.

Breach of Covenants. Mortgagor defaults in the performance or observance of any
of the following covenants:

to maintain in force the insurance required by Section 3.6 (Insurance) of this
Mortgage;

to comply with any of the notice requirements set forth in Section 3.6
(Insurance), Section 3.8 (Eminent Domain) or Section 3.11 (Notifications) of
this Mortgage; or

any other covenant or agreement contained in this Mortgage and such default
continues for 30 days after notice thereof from Mortgagee.

Representation or Warranty Untrue. Any representation or warranty of the
Mortgagor under this Mortgage is untrue or misleading in any material respect.

Foreclosure. A foreclosure proceeding (whether judicial or otherwise) is
instituted with respect to any mortgage or lien of any kind encumbering any
portion of the Property.

Limitation of Amount. Mortgagor limits or attempts to limit the loan
indebtedness secured by this Mortgage pursuant to Ohio Revised Code §5301.232.

Other Obligations. Any default occurs under any other obligation of Mortgagor to
Mortgagee or otherwise described herein as Indebtedness.

REMEDIES

Remedies. Upon the occurrence, and until the waiver by Mortgagee, of an Event of
Default:

Mortgagee may declare the entire balance of the Indebtedness to be immediately
due and payable, and upon any such declaration, the entire unpaid balance of the
Indebtedness shall become and be immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Mortgagor.

Mortgagee may institute a proceeding or proceedings, judicial or otherwise, for
the complete or partial foreclosure of this Mortgage under any applicable
provision of law.

Mortgagee may institute a proceeding or proceedings to eject Mortgagor from
possession of the Property and to obtain possession of the Property by
Mortgagee, with or without instituting a foreclosure proceeding.

Mortgagee may sell (the power of sale, if permitted and provided by applicable
law, being expressly granted by Mortgagor to Mortgagee) the Property, and all
estate, right, title, interest, claim and demand of Mortgagor therein, and all
rights of redemption thereof, at one or more sales, as an entirety or in
parcels, with such elements of real and/or personal property, and at such time
and place and upon such terms as Mortgagee may deem expedient, or as may be
required by applicable law, and in the event of a sale, by foreclosure or
otherwise, of less than all of the Property, this Mortgage shall continue as a
lien and security interest on the remaining portion of the Property.

Mortgagee may institute an action, suit or proceeding in equity for the specific
performance of any of the provisions contained in this Mortgage, the Loan
Documents, and in any amendments, modifications or restatements to any of the
foregoing.

Mortgagee may apply for the appointment of a receiver, custodian, trustee,
liquidator or conservator of the Property to be vested with the fullest powers
permitted under applicable law, as a matter of right and without regard to, or
the necessity to disprove, the adequacy of the security for the Indebtedness or
the solvency of Mortgagor or any other person liable for the payment of the
Indebtedness, and Mortgagor and each such person liable for the payment of the
Indebtedness consents or shall be deemed to have consented to such appointment.

Mortgagee may enter upon the Property, and exclude Mortgagor and its agents and
servants wholly therefrom, without liability for trespass, damages or otherwise,
and take possession of all books, records and accounts relating thereto and all
other Property; and having and holding the same Mortgagee may use, operate,
manage, preserve, control and otherwise deal therewith and conduct the business
thereof, without interference from Mortgagor; and upon each such entry and from
time to time thereafter Mortgagee may, at the expense of Mortgagor and the
Property, without interference by Mortgagor and as Mortgagee may deem advisable,
(i) insure or reinsure the Property, (ii) make all necessary or proper repairs,
renewals, replacements, alterations, additions, betterments and improvements
thereto and thereon and (iii) in every such case in connection with the
foregoing have the right to exercise all rights and powers of Mortgagor with
respect to the Property, either in Mortgagor’s name or otherwise.

Mortgagee may, with or without entering upon the Property, collect, receive, sue
for and recover in its own name all rents and cash collateral derived from the
Property, and may deduct therefrom all costs, expenses and liabilities of every
character incurred by Mortgagee in controlling the same and in using, operating,
managing, preserving and controlling the Property, and otherwise in exercising
Mortgagee’s rights under this Mortgage or the Loan Documents, including, but not
limited to, all amounts disbursed to pay Impositions, insurance premiums and
other charges in connection with the Property, as well as compensation for the
services of Mortgagee and fits respective attorneys, agents and employees.



--------------------------------------------------------------------------------

Mortgagee may release any portion of the Property for such consideration as
Mortgagee may require without, as to the remainder of the Property, in any way
impairing or affecting the position of Mortgagee with respect to the balance of
the Property; and Mortgagee may accept by assignment, pledge or otherwise any
other property in place thereof as Mortgagee may require without being
accountable for so doing to any other lienholder.

Mortgagee may take all actions, or pursue any other right or remedy, permitted
under the Uniform Commercial Code in effect in the State in which the Property
is located , under any other applicable law or in equity.

Mortgagee’s Cause of Action. Mortgagee shall have the right, from time to time,
to bring an appropriate action to recover any sums required to be paid by
Mortgagor under the terms of this Mortgage or the Loan Documents, as the same
become due, without regard to whether or not the principal indebtedness or any
other sums secured by this Mortgage or the Loan Documents shall be due, and
without prejudice to the right of Mortgagee thereafter to institute foreclosure
or otherwise dispose of the Property or any part thereof, or any other action,
for any default by Mortgagor existing at the time the earlier action was
commenced.

Costs and Expenses. There shall be allowed and included as additional
Indebtedness secured by the lien of this Mortgage, to the extent permitted by
law, all expenditures and expenses of Mortgagee for attorneys’ fees, court
costs, appraisers’ fees, sheriff’s fees, documentary and expert evidence,
stenographers’ charges, publication costs and such other costs and expenses as
Mortgagee may deem reasonably necessary to exercise any remedies or to evidence
to bidders at any sale of the Property the true condition of the title to or the
value of the Property. All such expenditures and expenses shall bear interest at
a floating rate per annum equal to six percent (6%) in excess of the Prime Rate
of Fifth Third Bank then in effect, and such interest shall be paid by Mortgagor
upon demand by Mortgagee and shall be additional Indebtedness secured by this
Mortgage.

Proceeds. The proceeds received by Mortgagee in any foreclosure sale of the
Property shall be distributed and applied in the following order of priority:
first, on account of all costs and expenses incident to the foreclosure
proceedings, including all such items as are mentioned in Section 5.3; second,
to all other items which under the terms hereof constitute Indebtedness or
Impositions; and, third, any surplus to Mortgagor, its legal representatives or
assigns, or to third persons with rights to the proceeds, as their rights may
appear.

Receiver. Without limiting the application of Section 5.1 of this Mortgage,
upon, or at any time after, the filing of a suit to foreclose this Mortgage,
Mortgagee shall be entitled to have a court appoint a receiver of the Property.
Such appointment may be made either before or after sale, without notice to
Mortgagor or any other person, without regard to the solvency of the person or
persons, if any, liable for the payment of the Indebtedness and without regard
to the then value of the Property, and Mortgagee may be appointed as such
receiver. The receiver shall have the power to collect the rents, issues and
profits of the Property during the pendency of such foreclosure suit, as well as
during any further times when Mortgagee, absent the intervention of such
receiver, would be entitled to collect such rents, issues and profits, and all
other powers which may be necessary or are usual in such cases for the
protection, possession, control, management and operation of the Property during
the whole of such period. The court from time to time may authorize the receiver
to apply net income in the receiver’s hands in payment in whole or in part of
the Indebtedness, or in payment of any tax, assessment or other lien that may be
or become superior to the lien hereof or superior to a decree foreclosing this
Mortgage, provided such application is made prior to foreclosure sale.

Rights Cumulative. The rights of Mortgagee arising under the provisions and
covenants contained in each of the Mortgage and the Loan Documents shall be
separate, distinct and cumulative, and none of them shall be exclusive of the
others. In addition to the rights set forth in this Mortgage, or any other Loan
Documents, Mortgagee shall have all rights and remedies now or hereafter
existing at law or in equity or by statute. Mortgagee may pursue its rights and
remedies concurrently or in any sequence, and no act of Mortgagee shall be
construed as an election to proceed under any one provision herein or in such
other documents to the exclusion of any other provision, anything herein or
otherwise to the contrary notwithstanding. If Mortgagor fails to comply with
this Mortgage, no remedy of law will provide adequate relief to Mortgagee, and
Mortgagee shall be entitled to temporary and permanent injunctive relief without
the necessity of proving actual damages.

No Merger. If Mortgagee shall at any time hereafter acquire title to any of the
Property, then the lien of this Mortgage shall not merge into such title, but
shall continue in full force and effect to the same extent as if the Mortgagee
had not acquired title to any of the Property. Furthermore, if the estate of the
Mortgagor shall be a leasehold, unless the Mortgagee shall otherwise consent,
the fee title of the Property shall not merge with such leasehold,
notwithstanding the union of said estates either in the ground lessor or in the
fee owner, or in a third party, by purchase or otherwise. If, however, the
Mortgagee shall be requested to and/or shall consent to such merger or such
merger shall nevertheless occur without its consent, then this Mortgage shall
attach to and cover and be a lien upon the fee title or any other estate in the
Property demised under the ground lease acquired by the fee owner and the same
shall be considered as mortgaged to the Mortgagee and the lien hereof spread to
cover such estate with the same force and effect as though specifically herein
granted.

Waivers of Mortgagor. Mortgagor hereby waives the benefit of any stay,
moratorium, valuation or appraisal law or judicial decision, any defects in any
proceeding instituted by Mortgagee with respect to this Mortgage or any Loan
Documents, and any right of redemption with respect to the Property. Mortgagor
waives any right to require marshalling of assets in connection with enforcement
of the Indebtedness and any right to require the sale of the Property in parcels
or to select the order in which parcels are to be sold. Mortgagor waives the
right to all notices to which Mortgagor may otherwise be entitled, except those
expressly provided for herein.

MISCELLANEOUS

Uniform Commercial Code Security Agreement. This Mortgage is intended to be a
security agreement pursuant to the Uniform Commercial Code as adopted in Ohio
for any of the items specified above as part of the Property which may be
subject to a security interest pursuant to the applicable version of the Uniform
Commercial Code, and Mortgagor hereby grants Mortgagee a security interest in
such items. Mortgagor agrees that Mortgagee may file this mortgage instrument,
or a reproduction thereof, in the real estate records or other appropriate
index, as a financing statement for any of the items specified above as part of
the Property. Any reproduction of this Mortgage shall be sufficient as a
financing statement. In addition, Mortgagor agrees to execute and deliver to
Mortgagee upon Mortgagee’s request any financing statements that Mortgagee may
require to perfect a security interest with respect to said items. Mortgagor
shall pay all costs of filing such financing statement and any extensions,
renewals, amendments and releases thereof, and shall pay all reasonable costs
and expenses of any record searches for financing statements Mortgagee may
require. Without the prior written consent of Mortgagee, Mortgagor shall not
create or suffer to be created pursuant to the Uniform Commercial Code any other
security interest in such items, including replacements and additions thereto.
Upon any Event of Default under this Mortgage, Mortgagee shall have the remedies
of a secured party under the Uniform Commercial Code and, at Mortgagee’s option,
may also invoke the remedies provided in this Mortgage. In exercising any of
said remedies, Mortgagee may proceed against the items of real property and any
items of personal property specified above as part of the Property separately or
together and in any order whatsoever, without in any way affecting the
availability of Mortgagee’s remedies under the Uniform Commercial Code or of the
remedies in this Mortgage.

Waiver. No delay or omission by Mortgagee to exercise any right shall impair any
such right or be a waiver thereof, but any such right may be exercised from time
to time and as often as may be deemed expedient. Each waiver must be in writing
and executed by Mortgagee to be effective, and a waiver on one occasion shall be
limited to that particular occasion.

Amendments in Writing. No change, amendment, or modification hereof, or any part
hereof, shall be valid unless in writing and signed by the parties hereto or
their respective successors and assigns.



--------------------------------------------------------------------------------

Notices. All notices, demands and requests given or required to be given by
either party hereto to the other party shall be in writing and shall be deemed
to have been properly given if sent by U.S. registered or certified mail,
postage prepaid, return receipt requested, or by overnight delivery service,
addressed as follows:

 

To Mortgagor:

  

DENTAL CARE PLUS, INC.

  

100 Crowne Point Place

  

Cincinnati, Ohio 45241

To Mortgagee:

  

FIFTH THIRD BANK

  

9050 Centre Point Drive, Suite 150

  

Cincinnati, Ohio, 45069-4874

  

Attention: Mr. Jeff R. Brinkman

or to such other address as Mortgagor or Mortgagee may from time to time
designate by written notice.



--------------------------------------------------------------------------------

Interpretation. The titles to the Sections and paragraphs hereof are for
reference only and do not limit in any way the content thereof. Any words herein
which are used in one gender shall be read and construed to mean or include the
other gender wherever they would so apply. Any words herein which are used in
the singular shall be read and construed to mean and to include the plural
wherever they would so apply, and vice versa.

Covenant Running With the Land. Any act or agreement to be done or performed by
Mortgagor shall be construed as a covenant running with the land and shall be
binding upon Mortgagor and its successors and assigns as if they had personally
made such agreement.

Complete Agreement: Counterparts. This Mortgage and the Exhibits are the
complete agreement of the parties hereto and supersede all previous
understandings relating to the subject matter hereof. This Mortgage may be
amended only by an instrument in writing which explicitly states that it amends
this Mortgage, and is signed by the party against whom enforcement of the
amendment is sought. This Mortgage may be executed in several counterparts, each
of which shall be regarded as an original and all of which shall constitute but
one and the same instrument.

Validity. The provisions of this Mortgage are severable. If any term, covenant
or condition of this Mortgage shall be held to be invalid, illegal or
unenforceable in any respect, the remainder of this Mortgage shall not be
invalidated thereby, and this Mortgage shall be construed without such
provision.

Governing Law. This Mortgage for all purposes shall be construed and enforced in
accordance with the domestic laws of the State of Ohio.

Binding Effect; Assignment. This Mortgage shall be binding upon and inure to the
benefit of the respective legal representatives, successors and assigns of the
parties hereto; however, Mortgagor may not assign any of its rights or delegate
any of its obligations hereunder. Mortgagee may assign this Mortgage to any
other person, firm, or corporation provided all of the provisions hereof shall
continue in force and effect and, in the event of such assignment, any advances
made by any assignee shall be deemed made in pursuance and not in modification
hereof and shall be evidenced and secured by the Loan Documents and this
Mortgage.

Interest. In no event shall the interest rate and other charges related to the
Indebtedness exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that a court determines that Mortgagee has received interest and
other charges hereunder in excess of the highest permissible rate applicable
hereto, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the principal balance of the Indebtedness,
and the provisions hereof shall be deemed amended to provide for the highest
permissible rate. If there is no Indebtedness outstanding, Mortgagee shall
refund to Mortgagor such excess.

O.R.C. 1311.14. This Mortgage secures unpaid balances of obligatory loan
advances to be made by Mortgagee to Mortgagor pursuant to the terms and
provisions of the Loan Documents. The Loan Documents obligate Mortgagee to
advance Mortgagor certain sums under definite and certain conditions, in a
particular manner and at the times set forth therein, the total outstanding
indebtedness of which, at any one time, is equal to the amount of the debt
secured by this Mortgage. Mortgagee is authorized and empowered to do all things
provided to be done by a Mortgagee under Section 1311.14 of the Ohio Revised
Code and any amendments or supplements thereto. This Mortgage is made pursuant
to Section 5301.232 and Chapter 1309, including Section 1309.32, of the Ohio
Revised Code.

Future Advances. The parties hereto intend and agree that this Mortgage shall
secure unpaid balances of any loan advances, whether obligatory or not, and
whether made pursuant to the Loan Documents or not, made by Mortgagee after this
Mortgage is delivered to the Recorder for record to the extent that the total
unpaid loan indebtedness, exclusive of interest thereon, does not exceed the
maximum amount of unpaid loan indebtedness which may be outstanding at any time,
which is Six Hundred and Fifty Thousand Dollars ($650,000). Mortgagor further
covenants and agrees to repay all such loan advances with interest, and that the
covenants contained in this Mortgage shall apply to such loan advances as well.

Mortgagee’s Status. Mortgagor hereby acknowledges and agrees that the
undertaking of Mortgagee under this Mortgage is limited as follows:

Mortgagee shall not act in any way as the agent for or trustee of Mortgagor.
Mortgagee does not intend to act in any way for or on behalf of Mortgagor with
respect to disbursement of the proceeds of the indebtedness secured hereby.
Mortgagee’s intent in imposing the requirements set forth herein and in the Loan
Documents is that of a lender protecting the priority of its mortgage and the
value of its security. Mortgagee assumes no responsibility for the completion of
any Improvements erected or to be erected upon the Property; the payment of
bills or any other details in connection with the Property; any plans and
specifications in connection with the Property; or Mortgagor’s relations with
any contractors. This Mortgage is not to be construed by Mortgagor or anyone
furnishing labor, materials, or any other work or product for improving the
Property as an agreement upon the part of the Mortgagee to assure anyone that
such person will be paid for furnishing such labor, materials, or any other work
or product; any such person must look entirely to Mortgagor for such payment.
Mortgagee assumes no responsibility for the architectural or structural
soundness of any improvements on or to be erected upon the Property or for the
approval of any plans and specifications in connection therewith or for any
improvements as finally completed.

DEFEASANCE

Defeasance. If Mortgagor shall keep, observe and perform all of the covenants
and conditions of this Mortgage on its part to be kept and performed and shall
pay and perform, or cause to be paid and performed, all of the Indebtedness
whether now outstanding or hereafter arising, including all extensions and
renewals thereof, and all of the other Indebtedness, then Mortgagee shall
release this Mortgage upon the request and at the expense of Mortgagor,
otherwise this Mortgage shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument has been executed by Mortgagor on the date
first written above.

 

MORTGAGOR: DENTAL CARE PLUS, INC. By:   /s/ Anthony A. Cook Name:   Anthony A.
Cook Title:   President and CEO

 

STATE OF OHIO

  

)

  

) ss:

COUNTY OF HAMILTON

  

)

The foregoing instrument was acknowledged before me this 18th day of December,
2008, by Anthony A. Cook, the President and CEO of Dental Care Plus, Inc., an
Ohio corporation, on behalf of the company.

 

/s/ Dan R. Orner

Notary Public

This instrument prepared in its unexecuted form by:

Arik A. Sherk, Esq.

Thompson Hine LLP

2000 Courthouse Plaza NE

P.O. Box 8801

Dayton, Ohio 45401-8801



--------------------------------------------------------------------------------

EXHIBIT A

CROWNE POINT PLACE

SOUTH LOT

2.782 ACRE PARCEL

Situated in Section 35, Town 4, Entire Range 1, Miami Purchase, Sycamore
Township, City of Sharonville, Hamilton County, Ohio, being a 2.782 acre portion
of a 5.280 acre parcel as conveyed to Miller Valentine Crowne Point Ltd. as
recorded in Official Record 8264 Page 2141 and being more particularly described
as follows;

Beginning for reference at a P.K. Nail at the intersection of the centerline of
Evendale Drive (Lockland Road) with the centerline of Sharon Road; thence along
the centerline of Evendale Drive, South 03°48'48" West, 327.26 feet to a point;

Thence continuing along said centerline South 05°37'58" West, 153.68 feet to a
point;

Thence leaving said centerline and along the North line of a 1.2725 Acre parcel,
North 87°41'35" West, 207.70 feet to the east right-of-way of Canal Road as
shown on the dedication plat of Canal Road and Evendale Drive as recorded in
Plat Book 299, Page 35;

Thence crossing said right-of-way, North 56°13'05" West, 106.62 feet to the
point of tangency of a 537.50-foot radius curve;

Thence with the west right-of-way of Canal Road on a curve to the left having a
radius of 537.50 feet an arc length of 248.60 feet whose chord bears South
04°06'52" East, 246.39 feet to a point;

Thence continuing with said west right-of-way, South 17°21'52" East, 178.90 feet
to a point;

Thence on a curve to the right having a radius of 1115.50 feet an arc length of
506.55 feet whose chord bears South 04°21'20" East, 502.21 feet to a point;

Thence on a curve to the right having a radius of 40.00 feet and arc length of
61.43 feet whose chord bears South 52°39'08" West, 55.57 feet to the north
right-of-way of Crowne Point Drive and an iron pin found;

Thence with the north right-of-way of Crowne Point Drive as recorded in Plat
Book 272 Page 98, North 83°21'00" West, 79.94 feet to a 5/8 inch iron pin found
and the TRUE POINT OF BEGINNING of the parcel herein described;

Thence continuing with the north right-of-way of Crowne Point Drive, North
83°21'00" West, 432.67 feet to a 5/8 inch iron pin found;

Thence along a curve to the right having a radius of 970.00 feet an arc length
of 17.29 feet whose chord bears North 82°50'23" West 17.29 feet to a 5/8 inch
iron pin found;



--------------------------------------------------------------------------------

Thence leaving said right-of-way, along a curve to the right having a radius of
14.50 feet an arc length of 24.31 feet whose chord bears North 34°18'39" West,
21.56 feet to a 5/8 inch iron pin found on the east right-of-way of Crowne Point
Place;

Thence with said east right-of-way, North 13°42'35" East 128.88 feet to a 5/8
inch iron pin found;

Thence continuing along said east right-of-way, along a curve to the left having
a radius of 530.00 feet an arc length of 68.02 feet whose chord bears North
10°1'58" East 67.98 feet to a 5/8 inch iron pin found;

Thence continuing along said right-of-way, North 06°21'22" East 55.69 feet to a
5/8 inch iron pin set for the northwest corner of the parcel herein described;

Thence leaving said right-of-way and along a new dividing line, South 83°38'38"
East, 443.15 feet to a 5/8 inch iron pin set for the northeast corner of said
parcel and in the west line of a 13.776 acre parcel;

Thence South 06°21'22" West, 270.16 feet to the TRUE POINT OF BEGINNING.

Contains 2.782 acres more or less, subject to all legal highways and easements
of record.

The Basis of Bearing is the north right of way line of Crowne Point Drive (North
83°21'0" West) as recorded in Plat Book 272 Page 98.

The above described tract is subject to and granted an easement for sanitary
sewer as recorded in Plat Book 273, Page 16.

The above described tract is subject to and granted an easement for Cincinnati
Gas & Electric as recorded in Deed Book 3464, Page 40.

The above described tract is subject to and granted a permanent drainage and
utility easement as recorded in Plat Book 299, Pages 35-36.



--------------------------------------------------------------------------------

EXHIBIT B

Restrictions on the Site Approved by Mortgagee

[TO BE INCLUDED FROM TITLE POLICY]